CHIEF JUSTICE                                                                                  LISA MATZ
 CAROLYN WRIGHT                                                                          CLERK OF THE COURT
                                                                                             (214) 712-3450
JUSTICES                                                                               theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                               GAYLE HUMPA
 DOUGLAS S. LANG                                                                       BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                        (214) 712-3434
 ROBERT M. FILLMORE                                                                  gayle.humpa@5th.txcourts.gov
 LANA MYERS                              Court of Appeals
 DAVID EVANS                                                                                  FACSIMILE
 ADA BROWN                        Fifth District of Texas at Dallas                         (214) 745-1083
 CRAIG STODDART
                                         600 COMMERCE STREET, SUITE 200
 BILL WHITEHILL                                                                             INTERNET
 DAVID J. SCHENCK                             DALLAS, TEXAS 75202                  WWW.TXCOURTS.GOV/5THCOA.ASPX
 JASON BOATRIGHT                                 (214) 712-3400




                                                  June 4, 2018

       Darlene C. Balistreri-Amrhein
       112 Winsley Circle
       McKinney, Texas 75071


       RE:      Court of Appeals Numbers: 05-18-00633-CV and 05-18-00634-CV
                Trial Court Case Numbers: 006-02654-2017 and 005-02654-2017

       Style: In Re Darlene C. Balistreri-Amrhein


       Ms. Balistreri-Amrhein:

               The Court is in receipt of your Request to Proceed In Forma Pauperis and your Statement
       of Inability to Afford Payment of Court Costs or an Appeal Bond, which were filed on May 30,
       2018. Pursuant to Texas Rules of Appellate Procedure 20.1(a) and (c), you are allowed to
       proceed without payment of the appellate court filing fees. See TEX. R. APP. P. 20.1(a),(c).
       However, fees charged by the trial court clerk or court reporter for preparation of the appellate
       record, if necessary, are governed by Texas Rule of Civil Procedure 145. See id. 20.1(a).


                                            Respectfully,

                                            /s/ Lisa Matz, Clerk of the Court


       LM/hac

       Cc:
       Mary Michelle Mahony
       Carrie Johnson Phaneuf